Citation Nr: 0020119	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously at the Board 
and was remanded for evidentiary development by the Board in 
April 1999.  The evidentiary development having been 
completed, the case is now ready for appellate review.


FINDING OF FACT

The appellant has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a heart disorder is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records show that he was 
diagnosed with catarrhal fever while in service.  There are 
no medical records showing any heart disease or abnormality 
in service.  VA medical records show that the appellant was 
diagnosed with atrial fibrillation in 1994 and was informed 
that this condition had existed for several years.  The 
appellant was not aware of any heart problems prior to 1994.  
An echocardiogram performed in 1994 showed damage to the 
mitral and tricuspid valves of his heart.  The Board remanded 
this case to the RO to seek medical records from Prescott, 
Arizona and Redding, California VA medical centers.  The 
records from the VAMC in Prescott mention the appellant's 
heart fibrillation but provide no information as to etiology 
except to say it was first noticed in 1990.  Records from the 
VAMC in Redding include a May 1996 entry reflecting that the 
appellant had a febrile illness in 1942 with associated joint 
swelling that could have been rheumatic fever.  The diagnoses 
included chronic atrial fibrillation, with possible history 
of rheumatic fever in 1942, with no current coronary heart 
disease or congestive heart failure.  Records from the 
Redding VAMC dated in June 1997 indicate a diagnosis of non-
rheumatic atrial fibrillation.

The Board finds sufficient evidence that the appellant 
currently has ventricular arrhythmia.  The medical records 
clearly establish that he has been diagnosed with atrial 
fibrillation and damage to the mitral and tricuspid valves of 
his heart.  Therefore, the Board finds that the first element 
of a well grounded claim has been met for service connection 
for a heart condition.  Epps, 126 F.3d at 1468; Caluza, 7 
Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not show any inservice heart disease or heart 
condition.  He was diagnosed with catarrhal fever while in 
service but there is no showing of any heart-related illness.  
The appellant asserts that the catarrhal fever was 
misdiagnosed and that it was actually rheumatic fever but he 
is not competent to make such a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The May 1996 entry from 
the Redding VA facility noted that the veteran could possibly 
have had a rheumatic fever in service.  Therefore, the Board 
finds that the second element of a well grounded claim has 
been met. Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The post-service medical records do not indicate any 
etiological relationship between the appellant's current 
heart disorder and his service.  The appellant has asserted 
that he had rheumatic fever in service and that this led to 
his heart condition, but it is not shown that he possesses 
the medical expertise to make a diagnosis or offer an opinion 
as to the etiology or diagnosis of a medical condition.  
Espiritu, 2 Vet. App. 492 (1992) (Appellant cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) as to a relationship 
between his disability and service because lay persons are 
not competent to offer medical opinions).  Even the May 1996 
entry suggesting that the veteran may have had rheumatic 
fever in service does not relate the current atrial 
fibrillation or any other heart disorder to the rheumatic 
fever.  Subsequently dated records from that facility 
classified the atrial fibrillation as non-rheumatic.  
Moreover, there is no showing of continuity of symptomatology 
from service discharge to the present.  The provisions of 
38 C.F.R. § 3.303 do not afford the appellant relief in well 
grounding his claim.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence that he had 
heart disease in service, and there is no competent medical 
evidence relating any current disability to service.  As 
such, his claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 
1486; Caluza, 7 Vet. App.  at 506. Therefore, the Board 
cannot decide the claim on the merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for ventricular arrhythmia.  The RO 
collected the appellant's service medical records and post-
service VA medical records.  The RO provided the appellant a 
personal hearing to present his claim.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for a heart disorder as not well grounded.


ORDER

Entitlement to service connection for a heart disorder is 
denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

